     Case 3:20-cv-01750-GPC-KSC Document 5 Filed 10/15/20 PageID.25 Page 1 of 3



 1 ZACH MASON, CA Bar # 329643
   Email: zach.mason@cfpb.gov
 2 1700 G Street, NW
   Washington, DC 20552
 3 Telephone: (212) 328-7013
   Facsimile: (202) 435-7329
 4
   Attorney for Plaintiff
 5 Bureau of Consumer Financial Protection

 6

 7
                            UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA

 9
   Bureau of Consumer Financial                  Case No.: 3:20-cv-1750-GPC-KSC
10 Protection,

11               Plaintiff,
                                                 JOINT MOTION FOR ENTRY OF
12               v.                              STIPULATED FINAL JUDGMENT
                                                 AND ORDER
13 Encore Capital Group, Inc.; Midland
   Funding, LLC; Midland Credit
14 Management, Inc.; and Asset
   Acceptance Capital Corp.,
15
               Defendants.
16

17
           Plaintiff, the Bureau of Consumer Financial Protection, and Defendants, Encore
18
     Capital Group, Inc., Midland Funding, LLC, Midland Credit Management, Inc., and
19
     Asset Acceptance Capital Corp. (collectively, Defendants), jointly move for the Court to

20 enter an order resolving this matter consistent with Exhibit A, which the parties are
     Case 3:20-cv-01750-GPC-KSC Document 5 Filed 10/15/20 PageID.26 Page 2 of 3




 1   simultaneously emailing to chambers. All parties have agreed to the terms, as evidenced

 2   by their signatures hereon. Defendants further consent to entry of a final order before an

 3   Answer has been filed or any testimony has been taken. The parties therefore now jointly

 4   request that the Court enter an order consistent with Exhibit A.

 5

 6   Respectfully submitted,

 7   For Plaintiff Bureau of Consumer Financial Protection:

 8
                                            s/ Zach Mason
 9                                          Zach Mason (CA Bar # 329643)
                                            Enforcement Attorney
10                                          Bureau of Consumer Financial Protection
                                            1700 G Street, NW
11                                          Washington, DC 20552
                                            Tel: 212-328-7013
12                                          Fax: 202-435-7329
                                            zach.mason@cfpb.gov
13
     For Defendants Encore Capital Group, Inc, Midland Funding, LLC, Midland Credit
14   Management, Inc., and Asset Acceptance Capital Corp.:

15
                                            s/ Lance A. Wade_________________
16                                          Lance A. Wade (Pro Hac Vice Pending)
                                            David M. Horniak (CA Bar # 268441)
17                                          Williams & Connolly LLP
                                            725 Twelfth Street, NW
18                                          Washington, DC 20005
                                            Tel: 202-434-5000
19                                          Fax: 202-434-5029
                                            LWade@wc.com, DHorniak@wc.com
20



                                                  2
     Case 3:20-cv-01750-GPC-KSC Document 5 Filed 10/15/20 PageID.27 Page 3 of 3




 1         Pursuant to § 2(f)(4) of the Electronic Case Filing Administrative Policies and

 2   Procedures for the United States District Court for the Southern District of California, I

 3   certify that the content of this document is acceptable to counsel for Defendants and that I

 4   have obtained authorization from Lance A. Wade to affix his electronic signature to this

 5   document.

 6                                          s/ Zach Mason
                                            Zach Mason (CA Bar # 329643)
 7                                          Enforcement Attorney
                                            Bureau of Consumer Financial Protection
 8                                          1700 G Street, NW
                                            Washington, DC 20552
 9                                          Tel: 212-328-7013
                                            Fax: 202-435-7329
10                                          zach.mason@cfpb.gov

11

12

13

14

15

16

17

18

19

20



                                                  3
